Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 08/09/2019.
 Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Allowable Subject Matter
Claims 33-38
Claims 23, 24, 26-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  clam 23 recites wherein the first segment of each arm of the pair of arms is perpendicular relative to the annular rim when the pair of arms is in the retracted position.  Claim 24 recites a plunger extending longitudinally through the shaft, the second segment of each arm of the pair of arms having a second end movably coupled to a distal region of the plunger, wherein the plunger is configured to move between a proximal position, in which the pair of arms is in the deployed position, and a distal position, in which the pair of .
The Office agrees the art of record fails to teach or suggest these features.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-32,  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 16  of U.S. Patent No. U.S. Patent Number 9,848,879. 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 6, 16 generally recite an elongated shaft configured for insertion through an opening in tissue; first and second arms movably coupled to a distal region of the shaft; and a collar including: a body slidably disposed about the shaft; and a lock member movably coupled to the body and having a protruding portion, wherein the lock member is configured to move relative to the body between an unlocked position, in which the protruding portion is disengaged from the shaft, and a locked position, in which the protruding portion is engaged with the shaft which are generally recited in claims 29-32.
It is clear that all the elements of claims 29-32 are to be found in claims 6, 16.  The difference between claims 6, 16 of the application and claims 29-32 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claims 6, 16 of the patent is in effect a “species” of the “generic” invention of claims 29-32.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-22, 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2013/0165956 (Sherts et al.)
Regarding claim 19, Sherts discloses as shown in Figures 9A-9E,  a wound closure device, comprising: an elongated shaft (elongate tubular member 114, see paragraph [0231]) configured for insertion through an opening in tissue; a pair of arms (pair of arms 154, see paragraph [0243]) pivotably coupled to a distal region of the shaft; a collar (endoscopic port 102, see paragraph [0231]) slidably positioned about the shaft and including: a body defining a longitudinal bore having the elongated shaft received therein; and an annular rim (rim generally indicated as A) disposed at a distal end portion of the body, the annular rim having a distally-facing tissue-stop surface, wherein the collar is capable of moving toward the pair of arms to capture tissue between the tissue-stop surface of the collar and the pair of arms. 

    PNG
    media_image1.png
    717
    616
    media_image1.png
    Greyscale


Regarding claim 20, Sherts discloses wherein the pair of arms is configured to move between a retracted position and a deployed position, in which the pair of arms extend outwardly from the shaft. See paragraph [0243].
Regarding claims 21, 22, 25  Sherts discloses wherein each arm of the pair of arms includes: a first segment (155a, see paragraph [0243]) movably coupled to the distal region of the shaft; and a second segment (155b, see paragraph [0243]) having a first end movably coupled to the first segment, wherein the first segment of each arm of the pair of arms is parallel with the annular rim when the pair of . 
Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication Number 2010/0100107 (Duggal et al.)
Regarding claim 19, Duggal et al. discloses as shown in Figures 3,  a wound closure device, comprising: an elongated shaft (connection member 40, see paragraph [0054]) configured for insertion through an opening in tissue; a pair of arms (pair of struts of reinforcing body 50, see paragraph [0047]) pivotably coupled to a distal region of the shaft; a collar (overlay 30, see paragraph [0047]) slidably positioned about the shaft and including: a body defining a longitudinal bore having the elongated shaft received therein; and an annular rim (rim 31, see paragraph [0049]) disposed at a distal end portion of the body, the annular rim having a distally-facing tissue-stop surface, wherein the collar is capable of moving toward the pair of arms to capture tissue between the tissue-stop surface of the collar and the pair of arms. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771